Detailed Action
This office action has been issued in response to a request for continued examination filed 4/22/2021 and Examiner’s Interview conducted 5/28/2021.  Claims 1 and 11 were amended. Claims 3, 8 and 13 were previously canceled. Claims 1-2, 4-7, 9-12 and 14-19 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gang Chen, Reg. No. 68754, on 5/28/2021.
Claims 1 and 11 have been amended.  
Claim 20 has been canceled.
This application has been amended as follows:
In the claims:

(Currently amended) A system comprising: 
a data storage layer comprising linked data blocks containing data elements;
a data repository separate from the data storage layer with more restrictive access than the data storage layer;
system circuitry in communication with the data storage layer and the data repository, the system circuitry configured to:
		capture biographic and/or biometric information of a user;
store the captured biographic and/or biometric information of the user in the data repository;
obtain a public key for the user; 
create a digital unique identification sequence for the user seeded from the biographic and/or biometric information; 
generate a token for the user based on the digital unique identification sequence;
, wherein the identity index comprises the public key for the user and the token for the user;
digitally sign the identity index using a private key of the system and insert the signed identity index into the linked data blocks of the data storage layer;
obtain a data element identifier for the inserted identity index in the linked data blocks of the data storage layer;
generate a digital identity attestation of the identity index for the user;
digitally sign the digital identity attestation using the private key of the system;
generate a mapping between the digital unique identification sequence, the data element identifier for the inserted identity index for the user, and the biographic and/or biometric information of the user stored in the data repository; 
store the mapping in the data repository while keeping the biographic and/or biometric information of a user off the linked data blocks of the data storage layer;
provide a first identity verification service based on the signed identity index stored in the linked data blocks of the data storage layer; and
provide a second identity verification service requiring higher security than the first identity verification service based on the signed identity index in stored in the linked data blocks of the data storage layer and the biographic and/or biometric information stored off the linked data blocks and in the data repository with more restrictive access. 

11.	(Currently amended) A method comprising:
in system circuitry in communication with a data storage layer comprising linked data blocks containing data elements and a data repository separate from the data storage layer with more restrictive access than the data storage layer:
capturing biographic and/or biometric information of a user;
storing the captured biographic and/or biometric information of the user in the data repository;
obtaining a public key for the user;
creating a digital unique identification sequence for the user seeded from the biographic and/or biometric information;
generating a token for the user based on the digital unique identification sequence;
generating an identity index for the user based on the digital unique identification sequence, wherein the identity index comprises the public key for the user and the token for the user;
digitally signing the identity index using a private key of the system circuitry and insert the signed identity index into the linked data blocks of the data storage layer;
obtaining a data element identifier for the inserted identity index in the linked data blocks of the data storage layer;
generating a digital identity attestation of the identity index for the user;
digitally signing the digital identity attestation using the private key of the system;

storing the mapping in the data repository while keeping the biographic and/or biometric information of a user off the linked data blocks of the data storage layer;
providing a first identity verification service based on the signed identity index stored in the linked data blocks of the data storage layer; and
providing a second identity verification service requiring higher security than the first identity verification service based on the signed identity index in stored in the linked data blocks of the data storage layer and the biographic and/or biometric information stored off the linked data blocks and in the data repository with more restrictive access. 

20.	(Canceled) 

Response to Arguments
Applicant’s arguments, see pages 11-12 in Remarks, filed 4/22/2021, with respect to amended claims 1 and 11, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Gadnis (US 2018/0285879 A1) in view of Smith (US 2017/0317833 A1), further in view of Ballard (US 2003/0225693 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-7, 9-12 and 14-19 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 11 are allowed for reasons argued by applicant in pages 11-12 of the Remarks, filed 4/22/2021, and for reasons explained below.
As to independent claims 1 and 11, the prior art including Gadnis (US 2018/0285879 A1), Smith (US 2017/0317833 A1), and Ballard (US 2003/0225693 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Gadnis (prior art on the record) teaches a blockchain containing encrypted identity information and a local memory of a mobile computing device separate from the blockchain. Gadnis also teaches that the mobile computing device captures either the user’s name or a selfie of the user and stores it within the local storage or memory of the mobile computing device. Gadnis also teaches obtaining a public key corresponding to the recipient’s identity information and uploading identity information for a user. Gadnis also teaches generating a temporary token corresponding to identity information to be accessed and creating a unique identifier for a user based on uploaded encrypted identity information. Gadnis also teaches stored information on a blockchain which comprises a public key and is retrievable by the temporary token of the user. Gadnis 
Smith (prior art on the record) teaches a method of generating a private attest key from personal identification information of a user which combines hashed data and user information with a private key of a system participant.
Ballard (prior art on the record) teaches a unique identity marker created from biometric data. Ballard also teaches a biometric identifier which comprises a statistical analysis of biological data.
Additionally, Benini (US 2019/0013931 A1), teaches a blockchain database which employs cryptography and other methods to implement and protect a distributed ledger. Biometrics are used to link a human to digital information using their unique physical traits in a manner analogous to a digital signature.
Additionally, Minter (US 2018/0253539 A1), teaches a method of authenticating the identity of a client in a non-face-to-face transaction utilizing biometric and biographical blockchain databases as well as live biometrics and public key digital certificate technology.
Additionally, Moynahan (US 2018/0332066 A1), teaches a method of storing user behavior profiles including identification factors such as biometric information into a distributed ledger blockchain.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “storing the mapping in the data repository while keeping the 
“providing a first identity verification service based on the signed identity index stored in the linked data blocks of the data storage layer; and”
“providing a second identity verification service requiring higher security than the first identity verification service based on the signed identity index in stored in the linked data blocks of the data storage layer and the biographic and/or biometric information stored off the linked data blocks and in the data repository with more restrictive access.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-2, 4-7, 9-12 and 14-19 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498